Order filed, February 18, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00767-CV
                                 ____________

  STEAK R US, INC. D/B/A PEPPERS BEEF AND SEAFOOD, Appellant

                                         V.

    WEINGARTEN REALTY INVESTORS, WEINGARTEN REALTY
   MANAGEMENT COMPANY AND WRI-AEW LONE STAR RETAIL
                  PORTFOLIO, Appellee


                    On Appeal from the 269th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-07076


                                      ORDER

      The reporter’s record in this case was due February 11, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Kathleen Keese, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM